           Case: 1:18-cr-00708 Document #: 2 Filed: 10/18/18 Page 1 of 1 PageID #:5




                        INI   THE UNITED STATE,S DISTRICT COURT FORTHE
                                  N{ORTHERIT DISTRICT OF ILLTNOIS

            United States of America"

                    Plaintif(s),                               Case   No: l8cr708- I

                   v.                                          Magistrate Judge: M. David Weisman

            .lames D. Blevins"

                   Detbndant(s),

                                               ORDER

           Initial appearance hearing held. Removal proceedings held. Defendant James D. Blevins
appeared in response to his arrest on 10/18/18. The court advised Defendant of his rights and finds
that the Defendant is able to understand his rights as they were reviewed. Attorney Robert Loeb's
oral motion for leave to be appointed as counsel on behalf of Defendant is granted. Enter order
appointing attomey Robert Loeb under CJA as counsel for Defendant. Defendant was advised of
his right to a so-called identity hearing and waived an identity hearing. Fed. R. Crim. P.
5(c)(3XDXii). Defendant advised of his right under Rule 20 to resolve the pending charges in the
Northern District of Illinois. The Government shall advise the Court at the next hearing whether
they consent to resolve this case in this district or if this case will proceed in the District of
Arizona. Government's oral motion for removal in custody based on danger to the community is
entered and continued. Detention hearing set for l0l23ll8 at 12:30 p.m. Parties can proceed by
proffer at the detention hearing as to the allegations in the indictment and pretrial services report.
The Court sua sponte remands defendant into federal custody of the U.S. Marshal.

T: (00:l   l)


 Date: October I 8. 201 8                                      ruhtru*
                                                              M. David Weisman
                                                              united States Magistrate Judge
